Citation Nr: 0314670	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  01-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from September 1971 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  The veteran's claims folder has 
since been transferred to the VARO in Cleveland, Ohio.


REMAND

Upon a preliminary review of this claim, the Board finds that 
a remand is required in this case to satisfy due process 
requirements.  On her January 2001 VA Form 9, Substantive 
Appeal, the veteran indicated that she wanted a hearing at 
the RO before a member of the Board.  There is no evidence of 
record indicating that the veteran was scheduled for such a 
hearing or that a Travel Board hearing was conducted.  
Further, the record does not reflect that the veteran has 
withdrawn her request for a hearing.  The applicable law 
provides that a veteran who so requests shall be provided 
with a personal hearing unless the veteran withdraws the 
request.  38 U.S.C.A. §§ 7105, 7107 (West 2002); 38 C.F.R. §§ 
20.700, 20.703, 20.704 (2002).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:  

The RO should schedule the veteran for a 
hearing before a member of the Board to 
be held at the RO, consistent with the 
request of the veteran.


Thereafter, the case should be returned to the Board for 
review.  The purpose of this REMAND is to ensure due process, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




